                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE



Steven J. Roy

      v.                                      Case No. 18-cv-817-JL

NH Department of Corrections, et al.


                                    ORDER

      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated October 24, 2018.

      SO ORDERED.

                                        ____________________________
                                        Joseph N. Laplante
                                        United States District Judge

Date: November 16, 2018

cc:   Steven J. Roy, pro se
      Michael Cheney, pro se
      Kevin Laurent, pro se
      Matthew L. Tsopas
      Daniel T. Rainville, pro se
      Jason R. Nolan, pro se
